J-A32024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ANGELA ANDERSON, JAMES                     :   IN THE SUPERIOR COURT OF
    ANDERSON, AND LINDA HARTER                 :        PENNSYLVANIA
                                               :
                                               :
               v.                              :
                                               :
                                               :
    JODIE EVANS                                :
                                               :   No. 868 MDA 2017
                      Appellant                :

               Appeal from the Judgment Entered June 26, 2017
     In the Court of Common Pleas of Centre County Civil Division at No(s):
                                 2015-4847


BEFORE:      OTT, J., DUBOW, J., and STRASSBURGER, J. *

MEMORANDUM BY DUBOW, J.:                             FILED FEBRUARY 08, 2018

        Appellant, Jodie Evans, appeals from the entry of Judgment following a

non-jury verdict in favor of Appellees, Angela Anderson, James Anderson,

and Linda Harter,1 in this action for Specific Performance and Quantum

Meruit/Unjust Enrichment.         After careful review, we affirm on the basis of

the trial court’s Opinion.

        The facts, as found by the trial court and confirmed by our review of

the record, are as follows. This dispute arises in the context of an oral real

estate rent-to-own arrangement.            Appellant is the current owner of the

property, which includes a residence, located in Liberty Township, Centre


____________________________________________


1 Appellees Angela Anderson and James Anderson are spouses.             Appellee
Linda Harter is Angela Anderson’s mother.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A32024-17



County. The property is encumbered by a mortgage issued to Appellant by

PHH Mortgage.

       In January 2013, the parties began negotiating the terms of an oral

rent-to-own agreement, including the price and down payment amount,

through Facebook, email, and text messages.2          On April 15, 2013, the

Andersons entered into an oral rent-to-own agreement for a total purchase

price of $105,000.00.        Under the terms of the agreement, Appellees also

agreed to pay the outstanding balance due on Appellant’s mortgage over a

period of up to 10 years, and to pay all real estate taxes, utilities, and

insurance on the property.3 Appellees paid Appellant a $5,000.00 deposit on

February 1, 2013; thus, the outstanding balance on the agreement was

$100,000.00.

       In February or March 2013, Appellees began renovating the residence

on the property, and on April 15, 2013, they moved in.           At this time,

Appellant’s mortgage was three months in arrears. Beginning in May 2013,

Appellees made payments of $1,000.00, a portion of which was allocated to

arrears, directly to the mortgage company.         By May 2014, Appellant’s

mortgage was no longer in arrears. Once the mortgage became current, the


____________________________________________


2 Ms. Harter did not participate in any of the negotiations. Her only
involvement in this matter was to assist the Andersons financially.

3 Appellees made monthly mortgage payments directly to Appellant’s
mortgage company, and paid the utility bills directly to the utility providers.



                                           -2-
J-A32024-17



parties agreed to modify the oral agreement to reduce the monthly payment

amount to approximately $850.00 per month.

        During their time in possession of the property, Appellees attempted to

secure financing to purchase the property outright, but were unsuccessful.

Appellees made approximately $34,628.89 worth of renovations and

improvements to the property, investing approximately 775 hours of their

own labor into the renovations and improvements.

        Two years later, in early 2015, Appellant attempted to change the

terms of the parties’ agreement. In a series of emails dated between March

20, 2015, and April 22, 2015, Appellant explained to Appellee Angela

Anderson that Appellant needed a written and signed document evidencing

the parties’ agreement by April 22, 2015, “in order to get her ex-husband’s

name off of the title to the [p]roperty.”4       On April 20, 2015, Appellant

emailed the written document evidencing their oral arrangement to Appellee

Angela Anderson.        Appellant instructed Appellee Angela Anderson to sign

and backdate the document by two years to May 1, 2013.             The written

agreement is dated May 1, 2013, and contains the signatures of Appellant

and Appellees Angela Anderson and James Anderson.             Appellee Angela

Anderson testified, and the trial court found credible, that she received only



____________________________________________


4   Trial Ct. Op., 11/29/16, at 3.




                                           -3-
J-A32024-17



the signature page of the agreement via email, and signed her own name

and that of Appellee James Anderson without first consulting him.

      The terms of the written agreement that Appellant sent on April 20,

2015, differ from those of the parties’ oral agreement.           The written

agreement indicates a purchase price of $115,000.00, including a $5,000.00

down payment, with Appellees paying the remaining $110,000.00 in monthly

installments of $1,000.00. The written agreement also states “On or Before

January 1, 2015[,] Buyer will obtain financing to [fulfill] payment in the full

amount.”   This term decreased the terms of the oral agreement from ten

years to 19½ months, ending on January 1, 2015, four months before

Appellant sent Appellee Angela Anderson the written agreement.

      The parties agree that the purchase price stated in the written

agreement was incorrect. The undisputed purchase price of the property is

$105,000.00, with a $5,000.00 deposit.

      According to Appellees, the oral agreement required them to make

monthly payments over the course of 10 years, or until they had paid the

mortgage in full.

      In October 2015, Appellant filed a Landlord Tenant Action at a

separate docket number to evict Appellees from the property. On December

15, 2015, Appellees filed a Motion for Preliminary Injunction to prevent their

eviction. That same day, Appellees also filed the instant Complaint seeking

to enforce the terms of the parties’ oral agreement to purchase the property.




                                     -4-
J-A32024-17



       On December 21, 2015, the court entered an Order directing Appellant

to cease all attempts to terminate the oral agreement and to evict Appellees

pending the outcome of this action.5           The court also ordered Appellant to

discontinue her Landlord Tenant action.

       On August 22, 2016, Appellant filed an Answer, New Matter, and

Counterclaim. On August 24, 2016, Appellees filed a Reply to New Matter

and Counterclaim and New Matter to Counterclaim.

       On August 31, 2016, the court held a bench trial, following which the

parties submitted Proposed Findings of Fact and Conclusions of Law.            On

November 29, 2016, the court entered a verdict in favor of Appellees on

their claim for Specific Performance. The court concluded that the parties’

oral agreement constituted a valid, enforceable contract. The court declined

to reach the merits of Appellees’ Quantum Meruit/Unjust Enrichment claim.

       On December 9, 2016, Appellant filed a Post-Trial Motion for Judgment

Notwithstanding the Verdict (“JNOV”). On May 12, 2017, the court entered

an Order granting the Motion in part, and denying the Motion in part.           In

particular, the court again found in favor of Appellees and ordered specific

performance of the oral agreement, which it concluded was a valid and

enforceable agreement that had commenced on April 15, 2013. The court

expressly concluded that the written agreement was not a valid and

____________________________________________


5The court amended this Order on March 23, 2016, to require Appellees to
post a $2,000.00 bond.



                                           -5-
J-A32024-17



enforceable contract.       The court further explicated the terms of the oral

agreement as follows:

        a. The purchase price for the property is $105,000.00 with a
        $5,000.00 down payment on a rent[-]to[-]own agreement;

        b. [Appellees] shall pay a monthly rental payment of $1,000.00
        beginning June, 2017;

        c. All payments made by [Appellees] to [Appellant] for this
        property shall be applied to the purchase price;

        d. [Appellees] shall pay all real estate taxes, utilities and
        insurance on the property;

        e. Payments shall continue until May 1, 2023 at which time
        [Appellees] must pay the remaining purchase price and close on
        the property.

Trial Ct. Opinion, 5/12/17, at 1-2.            The court again declined to reach the

merits of Appellees’ Quantum Meruit/Unjust Enrichment claim. Id.

        This timely appeal followed.6           Appellant complied with the court’s

Pa.R.A.P. 1925 Order.7

        Appellant presents the following three issues on appeal:
____________________________________________


6 Appellant appealed from the May 12, 2017 Order granting in part, and
denying in part her Post-Trial Motion. An order denying post-trial motions is
interlocutory and generally not appealable. See Levitt v. Patrick, 976 A.2d
581, 584 n.2 (Pa. Super. 2009) (stating that appeal properly lies from the
entry of judgment, not from order denying post-trial motions). However,
since the trial court prothonotary entered Judgment on June 26, 2017, we
consider the appeal as taken from the entry of Judgment. See Johnston
the Florist, Inc. v. TEDCO Const. Corp., 657 A.2d 511, 514-15 (Pa.
Super. 1995) (stating that appellate courts may “regard as done that which
ought to have been done”) (citations omitted)

7   The trial court did not file a Pa.R.A.P. 1925(a) Opinion.



                                           -6-
J-A32024-17


      1. Whether, under the facts of this case, an alleged oral
         agreement satisfies the Kurland v. Stolker, 533 A.2d 1370
         (Pa. 1987), standard for an exception to the statute of frauds,
         when the material terms of the alleged oral agreement were
         not presented or outlined at trial[?]

      2. Whether, under the facts of this case, an alleged oral
         agreement to rent real property until the year 2023
         supersedes the parties’ written agreement, which contains an
         integration clause and authorizes rental only until the year
         2015[?]

      3. Whether, under the facts of this case, an individual who has
         no relation to the matter at hand is a party to the relevant
         contract[?]

Appellant’s Brief at 5 (reordered for ease of disposition).

      In her first two issues on appeal, Appellant challenges the court’s

denial of her Motion for JNOV based on its conclusion that the oral

agreement between the parties represents a valid and enforceable rent-to-

own contract, which the purported subsequent written agreement did not

supersede. Appellant’s Brief at 21-36.

      This Court will reverse a trial court’s denial of JNOV only if the trial

court committed an error of law that controlled the case or abused its

discretion.

      Appellate review of a denial of JNOV is quite narrow. We may
      reverse only in the event the trial court abused its discretion or
      committed an error of law that controlled the outcome of the
      case. Abuse of discretion occurs if the trial court renders a
      judgment that is manifestly unreasonable, arbitrary or
      capricious; that fails to apply the law; or that is motivated by
      partiality, prejudice, bias or ill will. When reviewing an appeal
      from the denial of a request for JNOV, the appellate court must
      view the evidence in the light most favorable to the verdict-
      winner and give him or her the benefit of every reasonable
      inference arising therefrom while rejecting all unfavorable

                                      -7-
J-A32024-17


      testimony and inferences. . . . Thus, the grant of JNOV should
      only be entered in a clear case and any doubts must be resolved
      in favor of the verdict-winner[.]

Sears, Roebuck & Co. v. 69th Street Retail Mall, L.P., 126 A.3d 959,

967 (Pa. Super. 2015) (citations, quotation marks, and brackets omitted).

      In the case sub judice, the trial court ordered specific performance on

the parties’ oral agreement after determining that the oral agreement

constituted a valid and enforceable contract.

      “[A] request for specific performance is an appeal to the court’s

equitable powers.” Oliver v. Ball, 136 A.3d 162, 166 (Pa. Super. 2016). A

court will order specific performance when a plaintiff demonstrates that she

is clearly “entitled to such relief, there is no adequate remedy at law, and

the trial court believes that justice requires such a decree.” Id. “[S]pecific

performance is an appropriate remedy to compel the conveyance of real

estate where a seller violates a realty contract and specific enforcement of

the contract would not be contrary to justice.” Id. at 167.

      Generally, agreements for the sale of real estate are only enforceable

if they are in writing and signed by the seller. Hostetter v. Hoover, 547
A.2d 1247, 1250 (Pa. Super. 1988).        See also 33 P.S. § 1 (Statute of

Frauds).   However, an oral contract for the sale of real estate may be

enforceable if the party seeking to enforce the contract has satisfied the

“part performance” exception.

      The Pennsylvania Supreme Court explained this exception in Kurland,

supra, noting that in order to satisfy this exception, the party seeking to

                                    -8-
J-A32024-17



enforce the oral agreement must establish the following by “full, complete,

and satisfactory proof:” (1) the terms of the contract; (2) the boundaries

and quantity of the property; (3) the purchase price or amount of

consideration; (4) that possession was taken pursuant to the oral contract;

(5) that at or immediately after possession was taken, it was notorious,

exclusive, continuous, and maintained; and (6) performance or part

performance by the purchaser “which could not be compensated in

damages, and such as would make rescission inequitable and unjust.” Id. at

1373.

        Here, the trial court found that Appellees had presented “full,

complete, and satisfactory proof” to satisfy the part-performance exception

to the Statute of Frauds. See Trial Ct. Op., 11/29/16, at 8-10. Accordingly,

the court concluded that specific performance on the agreement was the

appropriate equitable remedy. Id. at 11; see also Trial Ct. Order, 5/12/17.

        Guided by our standard of review, we conclude Appellant is due no

relief on her first two issues. The trial court has provided a comprehensive

and well-reasoned Opinion, with citation to relevant case law and the record.

We, thus, affirm on the basis of that Opinion. See Trial Ct. Op., 11/29/16,

at 8-10 (explaining that: (1) the parties negotiated the purchase price, down

payment amount, and terms of the rent-to-own agreement through

Facebook, email, and text messages; (2) the parties do not dispute the

boundaries of the property in question; (3) Appellees took possession of the

property around April 5, 2013, and have maintained notorious, exclusive,

                                    -9-
J-A32024-17



and   continuous   possession     since   that    date;   (4)   Appellees   made

improvements to the property for which no remedy at law would adequately

compensate them; (5) the written agreement is not a valid and enforceable

contract because Appellant never sent the portion of the agreement with its

terms to Appellee Angela Anderson, so Appellee never saw, and, thus, never

agreed to the terms of the written contract.        The invalidity of the written

agreement is further confirmed by the fact that Appellant did not send

Appellee the agreement until three months after the expiration date the

agreement provided for, and the term in the written agreement differed

significantly from the term to which the parties originally agreed).

      In her last issue, Appellant avers that the trial court erred in

concluding that Appellee       Linda Harter      is “part of this transaction.”

Appellant’s Brief at 36. Appellant claims that Ms. Harter’s only relationship

to this case is that she lived in the residence on the property.             Id.

Appellant, thus, concludes that Ms. Harter has failed to “prevail[] on [her]

burden of proof.” Id. at 37.

      Preliminarily, we observe that appellate briefs must conform in all

material respects to the briefing requirements set forth in the Pennsylvania

Rules of Appellate Procedure.     Pa.R.A.P. 2101.     See also Pa.R.A.P. 2114-

2119 (addressing specific requirements of each subsection of brief on

appeal).   “[I]t is an appellant’s duty to present arguments that are

sufficiently developed for our review. The brief must support the claims with

pertinent discussion, with references to the record and with citations to legal

                                     - 10 -
J-A32024-17



authorities.”   Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.

2007) (citation omitted).   “This Court will not act as counsel and will not

develop arguments on behalf of an appellant.”         Id.   If a deficient brief

hinders this Court’s ability to address any issue on review, we shall consider

the issue waived.    Commonwealth v. Gould, 912 A.2d 869, 873 (Pa.

Super. 2006) (holding that appellant waived issue on appeal where he failed

to support claim with relevant citations to case law and record). See also

In re R.D., 44 A.3d 657 (Pa. Super. 2012) (finding that, where the

argument portion of an appellant’s brief lacked meaningful discussion of, or

citation to, relevant legal authority regarding issue generally or specifically,

the appellant’s issue was waived because appellant’s lack of analysis

precluded meaningful appellate review).

      Instantly, with respect to Appellant’s final issue on appeal, the

argument section of her Brief is significantly underdeveloped. It is unclear

to this Court whether Appellant challenges Ms. Harter’s standing to

participate as a plaintiff in the underlying matter, whether she has met her

burden of proof on the claims raised in the Complaint, or some other issue,

because Appellant’s Brief lacks meaningful discussion of her position.

Furthermore, the citation to legal authority Appellant included in her Brief,

which stood only for the general proposition that the duty of the trial court




                                     - 11 -
J-A32024-17



when interpreting a contract is to ascertain the intent of the parties, 8 fails to

elucidate her argument. Thus, Appellant has waived this issue for appellate

review.

       Judgment affirmed. Jurisdiction relinquished. The parties are directed

to annex the trial court’s November 29, 2016 Verdict, Opinion, and Order to

any further filings.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/08/2018




____________________________________________


8Appellant cited Murphy v. Duquesne Univ. of the Holy Ghost, 777 A.2d
418, 429 (Pa. 2001). Appellant’s Brief at 36-37.



                                          - 12 -
Centre County Prothonotary
                                                                            Received   6/16/Mil4t
                                                                                 Filed 6!16'2017 3:08:00 PM Superior Court Middle District
                                                                                                                                       17


                                                                                                ICI       top!"8m""
                             IN THE COURT OF COMMON PLEAS OF CENTRE COUNTY, PENNSYLVANIA
                                                          CIVIL ACTION - LAW

                   ANGELA ANDERSON, JAMES
                   ANDERSON, and LINDA HARTER,
                             Plaintiffs                                           No. 2015-4847

                   V.                                                                                 C>


                                                                                                      -4   0:
                                                                                                            jam   '


                   JODIE EVANS,
                                                                                                    C-3
                              Defendant

                   Attorney for Plaintiffs:                                      Robert A. Max, Es
                   Attorney for Defendant:                                       David S. Gaines,:ls.;Tzi4.
                                                                                                                      CC:
                                                   VERDICT, OPINION AND ORDER

                    Ruest, J.

                             Presently before the Court is a Complaint for Specific Performance and Quantum

                    MeruitiUnjust Enrichment filed by Angela Anderson, James Anderson, and Linda Harter

                    ("Plaintiffs') on December 15, 2015. Plaintiffs also filed a Motion for Preliminary Injunctive

                    Relief. Pursuant to an Order entered on December 21, 2015, Jodie Evans ("Defendant') was

                   ordered to cease all attempts to terminate the Agreement or evict Plaintiffs until a final

                   disposition of this action, and to discontinue her Landlord Tenant Complaint. On March 23,

                   2016, the Order was amended to require Plaintiffs to post bond in the amount of $2,000.00. The

                   Complaint was reissued March 17, 2016, and reinstated again on July 25, 2016. Defendant

                   filed an Answer, New Matter, and Counterclaim on August 22, 2016, and Plaintiffs filed a Reply

                   to New Matter and Counterclaim and New Matter to Counterclaim on August 24, 2016. A non-

                   jury trial was held on August 31, 2016. Proposed Findings of Fact and Conclusions of Law were

                   submitted by Plaintiffs on October 14, 2016, and by Defendant on October 17, 2016. Upon

                   consideration of the evidence presented, the briefs, and the arguments of counsel, the Court

                   finds as follows;




              EIO ©RD EIS




1   of 11                                                                                                                   6/15/17. 2:00 PM
Centre County Prothonotary                                                                      https://webia.centrecountypa.goy/ccg/cms/cmsimg




                                                                 Findings of Fact

                       1.    Defendant is the current owner of the property underlying this dispute, located in Liberty

                             Township, Centre County, Pennsylvania, with a mailing address of 112 South Mountain

                             Road, Blanchard, Pennsylvania 16826 ("Property").

                       2.    The Property is encumbered by a mortgage issued by Defendant to PHH Mortgage

                             ("Mortgage").

                       3.    In   April 2013, the Mortgage was three months in arrears.

                       4, Plaintiff Angela Anderson initially inquired about the sale of the house through

                             Facebook, and the parties negotiated the price, down -payment, and terms of the sale

                             through Facebook, email, and text messages.

                       5.    Plaintiffs entered into an oral lease -to -own agreement ("Oral Agreement") with

                             Defendant beginning on April 15, 2013, whereby Plaintiffs agreed to pay the outstanding

                             balance due on the Mortgage during a period of up to ten years.

                       6.    Under the Oral Agreement, the total purchase price was $105,000.00.

                       7. Plaintiffs paid Defendant a $5,000.00 deposit on or about February             1,   2013, which was

                             deducted from the total purchase price of the Property, leaving       a   final purchase price of

                             $100,000.00.

                       8.    In   addition to the Mortgage, Plaintiffs agreed to pay all real estate taxes, utilities, and

                             insurance on the Property.

                       9.    Plaintiffs paid Defendant's mortgage directly to the mortgage company, and Plaintiffs

                             also paid the utility bills directly to the providers.

                        10. Plaintiff Linda Harter's only involvement in this matter was financial through the

                             Andersons; Plaintiff Harter never participated in any of the negotiations.

                        11. Plaintiffs Angela and James Anderson began renovations to the Property around

                              February or March 2013, and began to reside in the residence on April 15, 2013.

                                                                           2




 2ofll                                                                                                                           6/15/17,2:00 PM
Centre County Prothonotary                                                                      https://webia.centrecountypa.goviccgicms/cmsimg




                       12. Plaintiffs Angela and James Anderson made various renovations and improvements to

                             the property totaling $34,628.89, and invested approximately 775 hours of their own

                             labor into the renovations and improvements.

                       13. On or about April 15, 2013, Plaintiffs paid the mortgage company a pro -rated monthly

                             installment of $440.00 for the month of April 2013.

                       14. Plaintiffs Angela and James Anderson have maintained exclusive and continuous

                             possession of the property since April 15, 2013.

                       15. Due to the Mortgage being three months in arrears at the time Plaintiffs took possession

                             of the Property, Plaintiffs made payments of $1,000.00 per month to the mortgage

                             company from May 2013 until May 2014, at which time the Mortgage was no longer in

                             arrears.

                       16. Plaintiffs and Defendant agreed to modify the Oral Agreement to reduce the amount of

                             the monthly payments to approximately $850.0001 from May 2014 to the present.

                       17. Plaintiffs attempted to obtain financing to pay for the house in full, but encountered

                             difficulty doing so because of Plaintiff James Anderson's prior foreclosure.

                       18. Defendant explained to Plaintiff Angela Anderson in a series of emails dated March 20,

                             2015 through April 22, 2015, that she needed a written and signed document evidencing

                             their arrangement by April 22, 2015, in order to get her ex-husband's name off of the title

                             to the Property. Defendant's Exhibit 2.

                       19. Defendant emalled the written document evidencing          their arrangement to Plaintiff Angela

                             Anderson on April 20, 2015, and instructed Plaintiffs to sign and backdate the document

                             to May     1,   2013.

                       20. The Article of Agreement ("Agreement"), Defendant's Exhibit 1, is dated May 1, 2013,

                             and signed by Angela Anderson, James Anderson, and Jodie Evans.




                     The monthly installment amount varied from month to month based on what was due to the Mortgage Company.

                                                                        3




3   of   11                                                                                                                     6/15/17. 2:00 PM
    Centre County Prothonotary                                                                      https://webia.centrecountypa.goviccg/cms/crnsimg




                          21. The terms of the Agreement indicate the purchase price is $115,000.00, including a

                                 $5,000.00 down payment, with the remaining $110,000,00 to be paid by making

                                 payments each month of $1,000.00.

                          22. The Agreement also states: "On or Before January 1, 2015 Buyer will obtain financing to

                                 full fill [sic] payment in the full amount," which decreases the terms of the lease from ten

                                 years, ending on May 1, 2023, to nineteen and one-half months, ending on January 1,

                                 2015. Defendant's Exhibit 1,

                          23, The Agreement also states: "Settlement (Purchase of "Property') shall take place on or

                                 before January   1,   2015." Defendant's Exhibit 1.

                          24. Defendant testified that she agrees the purchase price as stated in the Agreement is an

                                 error. The undisputed purchase price of the house is $105,000.00, with a $5,000.00

                                 deposit to be deducted from the total, leaving   a   remaining purchase price of

                                 $100,000.00,

                          25, The unsigned Article of Agreement indicates the purchase timeline as a twelve year

                                 period. Plaintiffs' Exhibit 5.

                          26. Plaintiffs testified their understanding of the Agreement was that monthly payments were

                                 to be made over the course of up to ten years, or until the Mortgage was paid in full,

                                 whichever comes first.

                          27. Plaintiff Angela Anderson testified that she only received the signature page to the

                               Agreement, and that she signed both her own and Plaintiff James Anderson's name,

                                 without previously discussing the matter with him.

                                                                  Conclusions of Law

                          1,     "Specific performance compels the surrender of a thing in itself, because that thing is

                               unique and cannot by its nature be duplicated." Cimina v. Bronich, 517 Pa, 378, 537
A.2d 1355, 1357 (1988) (citation omitted),



                                                                            4




4   of   11
                                                                                                                                  6115/17 7.00 PM
Centre County Prothonotary                                                                     https://webia.centrecountypa.gov/ccg/cms/ernsling




                       2.    A decree of specific performance "will be granted only if a plaintiff clearly is entitled to

                             such relief, there is no adequate remedy at law, and the trial court believes that justice

                             requires such   a   decree." Oliver v. Ball, 2016 PA Super. 45, 136 A.3d 162, 166 (citation

                             omitted).

                       3.    "Courts in this Commonwealth consistently have determined that specific performance is

                             an appropriate remedy to compel the conveyance of real estate where a seller violates a

                             realty contract and specific enforcement of the contract would not be contrary to justice."

                             Id. at 167.

                       4.    The statute of frauds provides, in pertinent part:

                                     "All leases, estates, interests of freehold or term of years     .. made or
                                                                                                          .



                                     created by      parol, and not put in writing, and signed by the parties [to
                                                      .



                                     the agreement]       ...
                                                          shall have the force and effect of leases or estates at
                                     will only, and shall not . . be deemed
                                                                .                 . to have any other or greater
                                                                                      .   .



                                     force or affect, [regardless of any consideration for making such
                                     agreements]."

                             33 P.S. § 1.

                       5. An oral contract for the sale of real estate may be taken out of the statute of frauds if it

                             satisfies the "part performance" exception. The following must be established by "full,

                             complete, and satisfactory proof:" (1) the terms of the contract; (2) the boundaries and

                             quantity of the property must be clearly indicated; (3) the purchase price or amount of

                             consideration; (4) the possession was taken pursuant to the oral contract; (5) at or

                             immediately after possession was taken, it was notorious, exclusive, continuous, and

                             maintained; and (6) performance or part performance by the purchaser "which could not

                             be compensated In damages, and such as would make rescission inequitable and

                             unjust." Kurland v. Stolker, 516 Pa. 587, 533 A.2d 1370, 1374 (1987).

                       6.    Unjust enrichment is an equitable doctrine that may apply where a written or express

                             contract does not exist between the parties. Mitchell v. Moore, 1999 PA Super. 77, 729
A.2d 1200, 1203.


                                                                        5




5   of   11                                                                                                                    6/15/17, 2:00 PM
Centre County Prothonotary                                                                                   https://webia.centrecountypa.gov/ccg/crns/crosimg




                           7.    "Where uniust enrichment is found, the law implies a contract, referred to as either a

                                quasi -contract or   a   contract implied in law, which requires that the defendant pay to

                                plaintiff the value of the benefit conferred.      In       short, the defendant makes restitution to the

                                plaintiff in quantum meruit." Schenck v. KR. David, Ltd., 446 Pa. Super, 94, 666 A.2d
327, 328-29 (1995)(citation omitted).

                                                                        Discussion

                      I.        Specific Performance

                                Plaintiffs filed this action seeking, inter alio,       a   decree of Specific Performance of the Oral

                   Agreement for the sale of the Property, as modified, binding all parties by the terms and

                   conditions thereof, giving Plaintiffs until May        1,   2023 to pay the remaining purchase price and to

                   close on the sale of the Property. In the event that Plaintiffs pay the remaining purchase price

                   and close on the sale of the Property before May 1, 2023, the Oral Agreement stipulates that

                   Defendant must convey the Property to Plaintiffs at that time. Defendant contends that the

                   subsequent Written Agreement, signed by all parties and dated May 1, 2013, is a valid and

                   enforceable contract and is thus controlling in this matter. However, Plaintiffs claim to have

                   never entered into the Written Agreement, and because there was no "meeting of the minds," it

                   is not a valid contract.

                                In regard to the equitable remedy of Specific Performance, the Pennsylvania Supreme

                   Court has explained:

                                From the moment an agreement of sale of real estate is executed and delivered
                                it vests in the grantee [(purchaser)] what is known as an equitable title to the
                                real estate. Thereupon the vendor [(seller)] is considered as a trustee of the
                                real estate for the purchaser and the latter becomes a trustee of the balance of
                                the purchase money for the seller. Hence, if the terms of the agreement are
                                violated by the [seller], [the purchaser] may go into a court of equity seeking to
                                enforce the contract and to compel specific performance.

                                Payne v. Clark, 409 Pa. 557, 561, 187 A.2d 769, 770-71 (1963)(internal
                                citations omitted).




                                                                               6




6   of   11                                                                                                                                 6/15/17, 2:00 PM
    Lemre Lounry rromonotary                                                                         https://webia.centrecountypa.goviceg/ems/cmsimg




                               Specific performance is "the surrender of      a   thing in itself, because that thing is unique

                      and thus       incapable-by its nature-of duplication." Oliver, 136 A.3d at 166 (citation omitted). A

                      decree of specific performance "will be granted only if a plaintiff clearly is entitled to such relief,

                     there is no adequate remedy at law, and the trial court believes that justice requires such             a

                      decree." ld, at 166. "Courts in this Commonwealth consistently have determined that specific

                      performance is an appropriate remedy to compel the conveyance of real estate where                a   seller

                      violates   a   realty contract and specific enforcement of the contract would not be contrary to

                     justice." Id. at 167.

                               It is well -established that because no two parcels of land are identical, any amount of

                     monetary damages will be insufficient to reproduce a particular parcel of land.                Therefore, in

                     situations where a seller breaches      a   realty agreement, "we can assume that [a buyer] has no

                     adequate remedy at law." Snyder v. Bowen, 359 Pa. Super. 47, 518 A.3d 558, 560 (Pa.

                     Super. 1986)(citation omitted).

                               The statute of frauds mandates that agreements for the sale of real estate are only

                     enforceable if they are in writing and signed by the seller. Hostetter v. Hoover, 378 Pa. Super.
1, 547 A.2d 1247, 1250 (Pa. Super. 1988). The purpose of this rule is to prevent perjury and

                     fraudulent claims. See, e.g., Brotman v. Brotman, 353 Pa. 570, 46 A.2d 175, 177 (1946);

                     Fannin v. Crafty, 331 Pa. Super, 326, 480 A.2d 1056, 1058 (Pa. Super. 1984).

                               However, there exists a well -recognized exception to the statute of frauds in the context

                     of an oral agreement for the sale of real estate, knOwn as the "part performance" exception. To

                     establish this exception, the Pennsylvania Supreme Court has explained:

                              The terms of the contract must be shown by full, complete, and satisfactory
                              proof. The evidence must define the boundaries and indicate the quantity of the
                              land. It must fix the amount of the consideration. It must establish the fact that
                              possession was taken in pursuance of the contract, and, at or immediately after
                              the time it was made, the fact that the change of possession was notorious, and
                              the fact that it has been exclusive, continuous, and maintained. And it must
                              show performance or part performance by the [buyer] which could not be
                              compensated in damages, and such as would make rescission [of the oral
                              contract] inequitable and unjust.

                                                                          7




7   of 11                                                                                                                            6/15/17, 2:00 PM
Centre County Prothonotary                                                                   https://webia.centrecountypa.goviccg/cms/cmsimg




                   Kurland, 522 A.2d at 1373. See also Hostetter, 547 A.2d at 1251(affirming lower courts order

                   of specific performance of an oral contract for the sale of real estate in favor of appellees,

                   finding that a refusal to enforce the contract under the circumstances would be inequitable and

                   unjust; where appellees presented evidence of possession of and substantial improvements to

                   the property at issue; where the possession of and improvements to were made pursuant to the

                   parties' agreement; and where appellees produced evidence that they spent several thousand

                   dollars on materials and labor for the improvements).

                             In the case sub judice, we find that the terms of the Oral Agreement, entered into on and

                   prior to April 15, 2013, and later modified only as to a reduction in the monthly installment

                   payments to the mortgage company from $1,000.00 to $850.00, were shown by full, complete,

                   and satisfactory proof, thus removing the Oral Agreement from the statute of frauds and entitling

                   Plaintiffs to specific performance under the "part performance" exception. Furthermore, we

                   reject Defendant's contention that the subsequent Written Agreement, signed in April 2015 and

                   backdated to April 15, 2013, is controlling.

                             Plaintiff Angela Anderson initially inquired about the sale of the house through

                   Facebook, and the parties negotiated the price, down -payment, and terms of the rent -to -own

                   arrangement through Facebook, email, and text messages. The boundaries of the Property to

                   be purchased are undisputed, as well as the total purchase price of $105,000.00. Also not in

                   dispute is that Plaintiffs paid Defendant   a   $5,000.00 deposit on or about February 4, 2013,

                   pursuant to the Oral Agreement, which was deducted from the total purchase price, leaving         a


                   remaining balance of $100,000.00. Additionally, both parties agree that Plaintiffs took

                   possession of the Property on or about April 5, 2013, and have since maintained notorious,

                   exclusive, and continuous possession thereof.

                             Although it remains uncontroverted that Plaintiffs made several renovations to the

                   Property, Defendant argues that many of these were discretionary in nature and asserts that


                                                                        8




8   of   11                                                                                                                 6/15/17, 2:00 PM
Centre County Prothonotary                                                                       https://webia.centre,countypa.goviccg/cms/cmsiing




                    Plaintiffs have failed to establish that any of the "improvements" actually increased the value of

                   the Property. We disagree. While some of the outdoor improvements and landscaping could

                   be considered discretionary, such as installing flowerbeds and ponds and constructing a

                    driveway, the extensive nature of the indoor improvements, including, but not limited to,

                    constructing walls, installing electrical wiring and fixtures, and installing tile, carpet and flooring,

                    indicate that Plaintiffs intended to stay in the house for a long period of time. Such

                    improvements and renovations are permanent in nature, and could not be taken with Plaintiffs if

                    they decided to move or were evicted from the house. Furthermore, the fact that Plaintiffs

                    completed all renovations themselves shows the inherent uniqueness of land and further proves

                    that there is no remedy at law that would adequately compensate Plaintiffs for this labor.

                    Combined with this significant investment in labor, Plaintiffs expended        a   considerable amount of

                    money on materials for the renovations, totaling $34,628.89. Thus, we believe the final element

                    of the "part performance" exception is satisfied. Accordingly, the Oral Agreement entered into

                    by the parties on April 15, 2013-although never reduced to a           writing-is nevertheless   a   valid

                    and enforceable contract, and all parties are bound by the terms thereof.

                             In   contrast, the Written Agreement Defendant purports to have sent to Plaintiffs in April

                    of 2015 does not constitute a valid and enforceable contract. Plaintiff Angela Anderson testified

                    at trial that she only received the signature page of the Written Agreement, and, believing the

                    terms would be identical to the above -mentioned Oral Agreement from April 15, 2013, she

                    signed both her own and her husband's name and backdated it to April 2013 at the request of

                    Defendant. However, Defendant made             a   crucial mistake in including in the Written Agreement     a


                    provision referencing     a   one-year period to purchase the Property in full, expiring in January of

                    2015, differing from the original agreement, which gave Plaintiffs a ten-year period to purchase

                    the Property. The fact that Defendant sent the Written Agreement to Plaintiff Angela Anderson

                    on or about April 22, 2015, more than three months after Defendant's purported expiration date

                    had expired, further illustrates the inequity in enforcing the Written Agreement. In sum,

                                                                             9




9   of   11                                                                                                                          6/15/17, 2:00 PM
Centre County Prothonotary                                                                       https://webia.centrecountypa.goviceg/cms/emsimg




                    Defendant sent Plaintiff a document in April 2015, asking Plaintiffs to agree to terms of an

                    agreement in which the deadline for purchasing the Property had passed three months prior,

                   and further instructed Plaintiffs to backdate the document to make it appear as though the

                   Agreement had been entered into back in 2013. However, had Plaintiff Angela Anderson

                    received the entire Written Agreement, it would be unreasonable for her to have entered into          a


                    contract for which the performance thereof had already expired. Additionally, although Plaintiffs

                    did initially attempt to obtain financing in 2015 to purchase the house in full, this fact alone does

                    not establish that the parties agreed the purchase price had to be paid in full during one year,



                             Unjust EnrichmentlQuantum Meruit

                             Alternatively, Plaintiffs have asserted   a   claim for Unjust Enrichment/Quantum Meruit due

                   to the substantial improvements made to the Property totaling $34,628,89, plus 775 hours of

                   their own labor. Unjust enrichment is an equitable doctrine that may apply where a written or

                   express contract does not exist between the parties.         Mitchell, 729 A.2d at 1203. "Where

                    unjust enrichment is found, the law implies    a   contract, referred to as either a quasi -contract or a

                    contract implied in law, which requires that the defendant pay to plaintiff the value of the benefit

                   conferred. In short, the defendant makes restitution to the plaintiff in quantum meruit."

                    Schenck, 666 A.2d at 328-29.

                             Because this Court grants Plaintiffs' request for Specific Performance, we decline to

                   issue a ruling on Plaintiffs' alternative claim of Unjust Enrichment/Quantum Meruit,




                                                                           10




10   of 11                                                                                                                      6/15/17 700 PM
Centre County Prothonotary                                                                        https://webiacentrecountypa.goviceg/cms/cmsimg




                              Accordingly, the following order is entered:



                                                                        ORDER
                                                   44
                              AND NOW, this         day of November, 2016, judgment is entered against Defendant and

                   in   favor of Plaintiffs as follows:

                         1.   The Court finds in favor of Plaintiffs.

                         2.   Specific Performance of the Oral Agreement beginning on April 15, 2013, is granted and

                              all parties are bound by the terms thereof.

                         3. The Written Agreement does not constitute a valid and enforceable contract.

                         4.   Because this Court grants Specific Performance, we decline to rule on Plaintiffs'

                              alternative claim of Unjust Enrichment/Quantum Meruit.



                                                                        BY THE COURT:




                                                                          MU7- e&_.      0    C(A2-4/
                                                                        'Pamela A. Ruest, Judge




                                                                          11




11   of   11                                                                                                                     6/15/17, 2:00 PM